Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments with respect to the claim interpretation under 112(f) have been fully considered and are persuasive.  The claim interpretation under 112(f) has been withdrawn. 
Applicant’s arguments with respect to the rejections under 112(b) have been fully considered and are persuasive.  The rejections under 112(b) has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Beers on 01/12/2022.

The application has been amended as follows: 
Claim 10 has been amended to read:
The drone air traffic control system of claim 9, wherein directing the UAV to travel along the at least 

Claim 17 has been amended to read:
The UAV of claim 16, wherein traveling along at least 

Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is US 2019/0161190 which discloses a system where a UAV is configured to follow a vehicle for a predetermined distance from a vehicle until the vehicle comes to a stop.
The following is an examiner’s statement of reasons for allowance: the prior art of record, neither alone not in combination, teach the combination of elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664